Title: From Thomas Jefferson to John Benson, 23 March 1805
From: Jefferson, Thomas
To: Benson, John


                  
                     Monticello Mar. 23. 05.
                  
                  Th: Jefferson took the liberty of desiring that a box or package of plants should be sent by the stage from Washington to Fredericksburg addressed to the care of mr Benson. he now asks the favor of mr Benson to forward them by the stage to Milton with a recommendation of them to the particular care of the driver. he expects they may arrive at Fredericksburg  
                     this note does. he presents to mr Benson his salutations & good wishes.
               